Case 4:19-cv-00180-ALM-KPJ Document 169-1 Filed 10/25/19 Page 1 of 2 PageID #: 3839




                               Exhibit 1
10/25/2019
      Case                       YahooDocument
             4:19-cv-00180-ALM-KPJ     Mail - Re: Butowsky
                                                      169-1v. Gottlieb
                                                                 Filed et al., Case No. 4:19-cv-180
                                                                          10/25/19         Page 2(E.D.
                                                                                                    of Tex.)
                                                                                                       2 PageID #: 3840


   Re: Butowsky v. Gottlieb et al., Case No. 4:19-cv-180 (E.D. Tex.)

   From: Ty Clevenger (tyclevenger@yahoo.com)

   To:      blatham@jw.com; tleatherbury@velaw.com; amoore@thompsoncoe.com

   Cc:      megancoker@velaw.com; jjoiner@jw.com; andy@ryanlawpartners.com; mccrad@nytimes.com;
            tannis@thompsoncoe.com; pskiermont@skiermontderby.com; chodge@skiermontderby.com;
            mfuller@velaw.com

   Date: Tuesday, September 24, 2019, 12:03 PM EDT




     All,

   My client is planning to file a petition for rehearing in the Second Circuit in Joel and
   Mary Rich v. Fox News Network, et al, and I've been trying to figure out the best way to
   proceed in Butowsky v. Gottlieb. I plan to ask the court to sever the claims against the
   lawyer defendants and abate that case pending the outcome in NY.

   I've also received yet another threat of sanctions from Paul Skiermont if I do not
   withdraw the entire complaint. In his draft Rule 11 motion, I believe two points are
   worth addressing, but the rest range from frivolous to ludicrous. I intend to ask the
   court for permission to strike one sentence in the complaint and add two attachments
   for purposes of context.

   The sentence that I wish to strike is found in Paragraph 96: "The Plaintiff alleges that
   [Defendant Governski] enlisted the CNN Defendants in the larger scheme to defame and
   discredit Mr. Butowsky with false allegations." I also wish to include the two attached
   documents as exhibits to the complaint with the following sentence: "the Boies Schiller
   Defendants have suggested that they are actively trying to subpoena Wikileaks or Julian
   Assange, but their own communications show that those attempts are half-hearted at
   best."

   Please let me know if you have objections to the motion to sever, motion to abate,
   and/or motion to amend the complaint as set forth above. With respect to Mr.
   Skiermont's latest Rule 11 motion, he is hereby warned that he will face a motion for
   sanctions pursuant to 18 U.S.C. § 1927 if he files it.

   Ty Clevenger



            2019.04.19 Gottlieb letter re subpoena.pdf
            254.9kB
            2019.08.14 Gottlieb email re Assange.pdf
            80kB




                                                                                                                          1/1
